Exhibit 10.20

Confidential

April 12, 2011

To Pinhas Romik

Dear Pinhas,

We are pleased to offer you a position the position of President of the Pageflex
Printing Division. Your employment with Bitstream Israel Ltd. (the “Company”),
will commence on March 1, 2011.

Terms of Employment

Your position, your direct supervisor and other terms of your employment shall
be as provided in the Notice to Employee attached hereto as Exhibit A, as may be
amended from time to time.

You will be entitled to paid sick leave (“Dmei Machala”) as prescribed under
Israeli law.

You will be entitled to such number of paid vacation days per year as prescribed
in the Notice to Employee attached hereto as Exhibit A, and a total of up to
five (5) vacation days may be accumulated and carried over by you from year to
year. You shall make every effort to utilize your annual vacation.

You will be entitled to use a Company car pursuant to the terms of the Company’s
car lease policy, as may be amended by the Company from time to time. The car
model will be Toyota Prius or comparable. The tax liability incurred in respect
of such car shall be borne by the Company. You shall be solely liable for all
fines, penalties, costs and other obligations in respect of the car (excluding
any costs and payments which are expressly borne by the Company pursuant to the
terms of the Car Policy). By signing below you also agree that, subject to
applicable law, if you fail to timely pay any fines, penalties, costs or other
obligations in respect of the car, the Company may pay them and deduct such
amounts from your salary.

The Company shall furnish for your use a cellular telephone, any tax to be
imposed with respect to such telephone and all other costs relating to such
telephone shall be borne by you.

The amounts paid by the Company towards a managers’ insurance policy or pension
plan on your name may not be retrieved by the Company except: (i) in the event
and to the extent that a competent court shall determine that you are not
entitled to severance payments, or any part of such severance payments, pursuant
to Section 16 or 17 of the Severance Pay Law, 5727-1963 (the “Severance Pay
Law”); or (ii) in the event that you withdraw funds from any such policy not as
a result of a “Crediting Event”, as that term is defined in the “General
Approval re Employers Payments to Pension Funds and Insurance Funds in place of
Severance Payments” issued by the Minister of Health and Welfare pursuant to
Section 14 of the Severance Pay Law, a copy of which is attached as Exhibit A-1
(i.e., retirement after the age of 60, death or disability). Such payments by
the Company shall substitute and be in place of any obligation the Company might
have with respect to your severance payments pursuant to the Severance Pay Law
or otherwise, in accordance with the provisions of such General Approval.

You shall be expected to work additional hours as required by your assignments
and shall be paid a global overtime payment, all as described in the attached
Exhibit A.



--------------------------------------------------------------------------------

Confidential

 

Termination of Employment

You should be aware that your employment with the Company is for no specified
period. As a result, you are free to resign at any time, after giving the
Company a prior written notice as prescribed under Israeli law, for any reason
or for no reason. Similarly, the Company is free to conclude its employment
relationship with you at any time for any reason, after giving you a similar
prior notice, unless such termination is for cause or otherwise provided by law.

During the period of the prior notice, unless the Company requires otherwise,
you shall continue to perform all of your duties and shall cooperate with the
Company and use your best efforts to hand-over your responsibilities to the
person(s) designated by the Company.

Employee Covenants and Representations

You agree that, during the term of your employment with the Company, you will
not engage in any other employment, occupation, consulting or other business and
you shall dedicate all of your working time in favor of your employment with the
Company, nor will you engage in any other activities that conflict with your
obligations to the Company.

As a Company employee, you will be expected to abide by Company rules and
regulations, as defined and approved by the Company’s management or Board of
Directors. You will be expected to sign and comply with a confidentiality,
non-competition and proprietary information agreement attached hereto as Exhibit
B.

By signing below you represent that your execution and performance of your
obligations under this letter and the agreement relating to confidentiality,
non-competition and proprietary information between you and the Company will not
violate any agreement to which you are a party or by which you are bound or
applicable law or equity principle and agree to maintain such non violation.

Miscellaneous

This Agreement and its exhibits shall inure to the benefit of and be binding
upon the Company and a successor to all or substantially all of its assets and
business (by means of liquidation, acquisition or otherwise). You may not make
any assignments of this Agreement or any interest herein, by operation of law or
otherwise, without Company’s prior written consent.

To indicate your acceptance of the Company’s offer, please sign and date this
letter in the space provided below and return it to me. A duplicate original is
enclosed for your records. This letter and its exhibits set forth the terms of
your employment with the Company and supersede any prior representations or
agreements, whether written or oral. This letter may not be modified or amended
except by a written agreement, signed by an officer of the Company and by you.

We look forward to working with you at Bitstream Israel Ltd.!

 

Sincerely,     Agreed and accepted Bitstream Israel Ltd.     Name: Pinhas Romik
/s/ Amos Kaminski     Signature:  

/s/ Pinhas Romik

Director

          Date:  

 

–2–



--------------------------------------------------------------------------------

Confidential

 

Exhibit A

 

 

NOTIFICATION TO EMPLOYEE OF EMPLOYMENT CONDITIONS

 

1. Name of Employer: Bitstream Israel Ltd.

Legal Entity: Bitstream Israel Ltd.

Identification Number: 514447861

Address: Hadas 5 Or Akiva 30600

Name of Employee: Pinhas Romik

Identification Number: [intentionally omitted]

Address: [intentionally omitted]

 

2.

Date of Commencement of Employment: March 1st, 2011.

Term of Employment: Employment is not for a fixed period.

 

3. Main Responsibilities of the Employee: Chief executive officer Pageflex
Division.

 

4. Name of Employee’s direct supervisor or direct supervisor’s title: Bitstream
Board Of Directors.

 

5. The basis upon which Employee’s salary is made: monthly.

The aggregate fixed payments (gross) to be made to employee is 68,920 NIS (the
“Salary”). All payments to be made to the Employee as compensation are as
follows:

 

Fixed Payments

Payment Type

   Timing of payment Base salary (gross) 52,000 NIS (inclusive of all such
payments that the Company is required to pay under any applicable law including
among others and social security and taxes, and except for the items indicated
below)    Once in a month, in accordance with the Company’s normal payroll
procedures but no later then the 9th day of each calendar month. Travel expenses
   Pursuant to law. It is agreed that if the employee is provided with a car, no
additional travel expenses will be paid. Global Overtime Pay (gross) 16,920 NIS
   Once in a month, In accordance with the Company’s normal payroll procedures
but no later then the 9th day of each month. Recreation Pay (Dmei Havraa)   
Once a year pursuant to the law.

 

7. If you received a car under the leasing agreement of the Company, your rights
and obligations are according to the car appendix and car policy of the Company
as are updated from time to time. If you return the car, your monthly salary
shall increase by 3000 shekel per month for each month following the return of
the car (or a lower amount for a proportional amount of the month).

 

–3–



--------------------------------------------------------------------------------

Confidential

 

8. Vacation accrual: The employee is entitled to annual vacation of 20 working
days.

 

9. Employee’s working week shall consist of 43 hours. Whereas Employee’s
position may require overtime, Employee shall work overtime as required by the
Company, up to 15 additional hours per week.

 

10. The rest day is: Saturday.

 

11. Employee declares and agrees that the Company’s rules and regulations, as
shall be adjusted from time to time by the Company in its sole discretion, shall
apply to Employee’s employment with the Company and shall be part of the terms
and conditions of Employee’s employment with the Company.

 

12. Payment of Social Benefits to which the Employee will be entitled:

 

Payment Type   

The institution to

whom payment

is made and name of the plan

   Payment by
Employee
(in percentage)    

Payment by

Employer
(in percentage)

    Payment Commencement Date

Managers Insurance Policy or Pension Fund (% from gross salary including Global
Overtime Pay, and Recreation Pay)*

  

Name:

 

 

Severance pay

 

“Tagmulim”

 

Disability

Insurance

  

 

 

 

 

 

 

 

 

 

5

 

 

 

 

% 

 

 

 

 

 

 

 

 

 

 
 
 
 

 

 

 

 

8.33

 

5

 

2.5% or less according to
the [Section14] general
approval attached as
Exhibit A-1

 

 

 

 

% 

 

% 

 

  
  
  
  

  Date of Commencement of Employment

Education Fund (% from gross salary including Global Overtime Pay and Recreation
Pay)

        2.5 %      7.5      Date of Commencement of Employment

 

(*) Employee may choose whether to join the Company’s Managers Insurance Policy
or to continue Employee’s existing Managers Insurance.

[If employee chooses Pension Fund over Managers Insurance Policy- the % should
be adjusted]

 

–4–



--------------------------------------------------------------------------------

Confidential

 

It is hereby emphasized that Employee’s entitlement to amounts transferred by
the Company for Severance pay are subject to any applicable law and/or
employment agreement between Employee and the Company. The description of the
payments transferred for Severance pay are without prejudice to Employer’s
rights to receive such amounts back, nor does it entitle Employee to receive
such amounts.

 

SIGNATURE OF EMPLOYER:     DATE: BITSTREAM ISRAEL LTD.    

/s/ Amos Kaminski

   

 

SIGNATURE OF EMPLOYEE:     DATE:

/s/ Pinhas Romik

   

 

 

–5–



--------------------------------------------------------------------------------

Confidential

 

Confidential

Exhibit A-1

The General Approval

General Approval concerning payments of employers to pension funds, management
insurance funds, in place of severance payments according to severance payments
law 5723-1963.

In line with my authority according to item 14 of the severance payments law,
5723-1963, I approve that payments that the employer paid commencing the day
this approval was publicized, for its employee to a comprehensive pension in a
savings fund that is not an insurance fund according to income tax ordinances
(rules for approval and managing savings funds) 5724-1964 (hereon: pension
fund), or to management insurance that includes a possibility for an annuity, or
for a combination of payments to a pension plan and to a plan that is not an
annuity in an insurance fund as such (hereon: insurance fund), including
payments paid through a combination of payments o a pension fund and insurance
fund, whether the insurance fund has an annuity plan or not (hereon: the
employer payments), will be in place of severance payments due to the employee
for the salary for which the said payments were paid for the period they were
paid (hereon: the exempt salary), dependent on all the below: (26)

 

  (1) Employer payments

 

  a. to the pension fund are not less than 14 1/3% of the exempt salary or 12%
of the exempt salary if the employer pays in addition for the employee payments
for additional severance payments to savings fund for severance or insurance
fund on the employee’s name, the amount of 2 1/3% of the exempt salary. If the
employer did not pay this additional 2 1/3%, the payments will be in place of
only 72% of the severance payments of the employee.

 

  b. to the insurance fund are not less than:

 

  1. 13 1/3% of the exempt salary, if the employer pays for its employee in
addition payments for monthly guaranteed income in the event of disability, in a
plan that has been approved by the principal in charge of the financial market,
insurance, and savings, at the Finance Ministry, at the rate required to
guarantee at least 75% of the exempt salary or at the rate of 2 1/2% of the
exempt salary, whichever is lower (hereon: payment for disability insurance;)

 

  2. 11% of the exempt salary, if the employer paid in addition disability
insurance; in this case the employer payments are in place of only 72% of the
severance payments of the employee; if the employer paid in addition to these,
payments for additional severance to a savings fund for severance or to an
insurance fund on the employee’s name at the rate of 2 1/3% of the exempt
salary, then the employer payments shall be in place of 100% of the severance
payments of the employee.

 

–6–



--------------------------------------------------------------------------------

Confidential

 

  (2) No later than three months from the start of the employer payments, there
is an agreement between the employer and the employee including—

 

  a. Agreement of the employee to the arrangement according to this approval
that details the employer payments and the pension fund and the insurance fund
as relevant; in this agreement shall include the wording of this approval;

 

  b. The employer shall waive in advance all rights that it may have for return
of monies paid, unless if the employee is denied severance payments by court
verdict according to items 16 or 17 of the law and the severance was denied, or
if the employee withdraws monies from the pension fund or the insurance fund not
for an approved event; an approved event being: death, disability, or retirement
at age 60 or older (24).

 

  (3) This approval does not impair the right of the employee to severance
payments according to law, collective agreements, directives, or contracts for
salary that is beyond the exempt salary.

Publicized in book of ordinances 5758 page 4394 30.6.98 (24). Corrections 5760
page 5 (starting 19.9.99), 5761 page 1949 (starting 12.3.2001) (26).

 

–7–



--------------------------------------------------------------------------------

Confidential

 

EXHIBIT B

BITSTREAM ISRAEL LTD.

CONFIDENTIALITY, NON-COMPETITION AND PROPRIETARY

INFORMATION AGREEMENT

This Confidentiality, Non-Competition and Proprietary Information Agreement is
made as of the date written at the end of this Agreement, by and between
Bitstream Israel Ltd., an Israeli company (the “Company”), and the undersigned
employee (“Employee”).

1. Confidentiality

(a) Employee recognizes and acknowledges that Employee’s access to the trade
secrets and confidential or proprietary information (collectively, the
“Confidential Information”) of the Company, the Company’s subsidiaries and its
other affiliates including without limitation Bitstream Inc. (collectively, the
“Companies”), is essential to the performance of Employee’s duties as an
employee of the Company.

By way of illustration and not limitation, such Confidential Information shall
include (i) any and all trade secrets concerning the business and affairs of the
Companies, product specifications, data, know-how, services, research and
development, compositions, processes, formulas, methods, designs, samples,
inventions and ideas, past, current and planned development or experimental
work, current and planned distribution methods and processes, customer lists,
current and anticipated customer requirements, price lists, market studies,
business plans, computer software and programs (including object code and source
code), computer software and database technologies, systems, structures and
architectures (and related processes, algorithms, compositions, improvements,
know-how, inventions, discoveries, concepts, ideas, designs, methods and
information) of the Companies, information relating to the projects of the
Companies, and any other information, however documented, of the Companies that
is a trade secret; (ii) any and all information concerning the business and
affairs of the Companies (which includes historical financial statements,
financial projections and budgets, historical and projected sales, capital
spending budgets and plans, the names and backgrounds of key personnel,
personnel training and techniques and materials), however documented; and
(iii) all derivatives, improvements and enhancements to the Companies’
technology which are created or developed by Employee while an employee of the
Company; and (iv) information of third parties as to which the Company has an
obligation of confidentiality; and (v) any and all notes, analysis,
compilations, studies, summaries, and other material prepared by or for the
Companies containing or based, in whole or in part, on any information included
in the foregoing.

The Confidential Information shall not include information which the Employee
has proved to be, publicly known and made generally available through no
wrongful act of Employee or of others who were under confidentiality obligations
as to the information involved.

(b) Employee further recognizes and acknowledges that such Confidential
Information is a valuable and unique asset of the Companies, and that its use or
disclosure (except use or disclosure as required for carrying out Employee’s
duties as an employee of the Company) would cause the Companies substantial loss
and damages. Employee undertakes and agrees that Employee will not, in whole or
in part, disclose such Confidential Information to any person or organization
under any circumstances, will not make use of any such Confidential Information
for Employee’s own purposes or for the benefit of any other person or
organization, and will not reproduce any of the Confidential Information without
the Company’s prior written consent.

 

–8–



--------------------------------------------------------------------------------

Confidential

 

(c) Employee will not disclose or otherwise make available to the Company in any
manner any confidential information received by Employee from third parties.

(d) Employee further recognizes and acknowledges that the Company has received
and in the future will receive from third parties their confidential or
proprietary information subject to certain limited purposes. Employee agrees to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation or to use
it except as necessary in carrying out Employee’s work for the Company
consistent with the Company’s agreement with the third party.

(e) The obligations set forth in this section are perpetual, and shall survive
termination of Employee’s employment with the Company.

2. Return of Materials. Upon termination of Employee’s employment with the
Company or at the request of the Company before termination, Employee will
promptly deliver to the Company all copies of all written and tangible material,
in Employee’s possession or under Employee’s control, incorporating the
Confidential Information or otherwise relating to the Companies’ business,
without retaining any copies thereof. The obligations set forth in this
subsection shall survive termination of Employee’s employment with the Company.

3. Ownership of Property and Rights

(a) Exclusive Property. Employee confirms that all Confidential Information is,
will be, and shall remain the exclusive property of the Companies. All business
records, papers and documents however documented kept or made by Employee
relating to the business and affairs of the Company shall be and remain the
property of the Company. Without derogating from any of the provisions of this
Agreement, Employee represents that any of the Inventions (as defined in
subsection (b) hereunder) is the sole and exclusive property of the Company and
Employee has no rights to such Inventions or Confidential Information related
thereto.

(b) Assignment. Employee hereby assigns to the Company, without additional
consideration to Employee, the entire right, title and interest in and to any
ideas, inventions, designs, concepts, techniques, methods, processes, original
works of authorship, developments, improvements, modifications, enhancements,
trade secrets, and in and to any documentation, software, hardware, firmware,
creative works, know-how and information, conceived or reduced to practice, in
whole or in part, by Employee, either alone or jointly with others, during
Employee’s period of employment with the Company, or caused to be conceived or
reduced to practice, during the above period, whether or not patentable,
copyrightable or otherwise protectable, and Employee assigns to the Company as
above stated, the entire right, title and interest in and to any proprietary
rights therein or based thereon (collectively, the “Inventions”).

It is hereby clarified that Employee expressly waives all economic rights in the
Inventions including without limitation any rights Employee may have to
royalties or any other payment from the Company (specifically including patent
rights under the Israeli Patent and Design Act of 1967) with regard to the
assigned Inventions.

Employee hereby covenants and agrees that so long as he will be employed with
the Company, he shall not cooperate with any person not employed by the Company
in purpose of creating any Invention, unless a prior written consent is obtained
from the Company.

Employee hereby irrevocably transfers and assigns to the Company: (a) all
worldwide patents, patent applications, copyrights, mask works, trade secrets
and other intellectual

 

–9–



--------------------------------------------------------------------------------

Confidential

 

property rights in any Invention; and (b) any and all Moral Rights (as defined
below) that he may have in or with respect to any Invention. Employee also
hereby forever waives and agrees never to assert any and all Moral Rights he may
have in or with respect to any Invention, even after termination of his work on
behalf of the Company. “Moral Rights” mean any rights of paternity or integrity,
any right to claim authorship of an invention, to object to any distortion,
mutilation or other modification of, or other derogatory action in relation to,
any Invention, whether or not such would be prejudicial to his honor or
reputation, and any similar right, existing under judicial or statutory law of
any jurisdiction whatsoever, or under any treaty, regardless of whether or not
such right is denominated or generally referred to as a “moral right”.

(c) Perfection of Rights. Employee shall provide all assistance the Company may
request, and shall execute, verify and deliver such documents and perform such
other acts (including appearing as a witness) the Company may reasonably request
for use in applying for, obtaining, perfecting, evidencing, sustaining and
enforcing such proprietary rights and the assignment thereof. Employee’s
obligation to assist the Company with respect to proprietary rights in any and
all countries shall continue beyond the termination of Employee’s employment
with the Company, but the Company shall compensate Employee at a reasonable rate
after termination of Employee’s employment for the time actually spent by
Employee at the Company’s request on providing such assistance.

(d) Attorney-in-fact. If the Company is unable because of the Employee’s mental
or physical incapacity or for any other reason to secure the Employee’s
signature to application for any Israeli or foreign patent or copyright
registration covering Inventions or original works of authorship assigned to the
Company as set forth above, Employee hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as Employee’s agent and
attorney-in-fact, to act on behalf of and in his stead to execute and file any
such application and to do all other lawfully permitted acts to further the
prosecution and issuance of letter patent or copyright registration thereon with
same legal force and effect as if executed by the Employee.

(e) Survivability. The obligations set forth in this section are perpetual, and
shall survive termination of Employee’s employment with the Company.

4. No Competition. In consideration for compensation paid to Employee by the
Company as part of Employee’s salary, Employee shall not, for so long as
Employee is employed by the Company and continuing for one year after the
termination of such employment, directly or indirectly, including personally or
in any business in which he is an officer, director or shareholder:

(a) solicit, hire, endeavor to entice away from the Companies or otherwise
interfere with the relationship of the Companies with any person or organization
who is, or was within the preceding two years, a customer, vendor or supplier of
the Companies, or who is, or was within the preceding twelve months, employed or
engaged as consultant or otherwise by the Companies; or

(b) own an interest in, manage, operate, join, control, or participate in or be
connected with, as an officer, employee, director, owner, partner, joint
venture, stockholder, broker, agent, principal, licensor, consultant or
otherwise, any person or organization that, at such time, competes with the
Companies anywhere in the world including without limitation engagement in any
activities involving either (i) products similar to or competing with actual or
planned products of the Companies, or (ii) information, processes, technology or
equipment that is similar to information, processes, technology or equipment in
which the Companies then have a proprietary interest; provided that this shall
not preclude Employee from owning a stock interest not greater than 5% in a
publicly traded company, so long as he has no active role in such company as
director, employee, consultant or otherwise.

 

–10–



--------------------------------------------------------------------------------

Confidential

 

If any one or more of the terms contained in this Section 4 shall for any reason
be held to be excessively broad with regard to time, geographic scope or
activity, the term shall be construed in a manner to enable it to be enforced to
the extent compatible with applicable law.

Employee further recognizes and acknowledges that a breach of this Section 4
would cause the Companies substantial non-revisable damages which may create a
threat on the existence of the Companies.

5. Enforcement. The Company may enforce this Agreement and any of its provisions
by injunction, specific performance or other equitable relief, without bond and
without prejudice to any other rights and remedies that the Company may have for
the breach of this Agreement. This Agreement shall be enforced to the fullest
extent permissible under the laws of the State of Israel, without regard to its
conflict of law principles, and inure to the benefit of any successor to all or
substantially all of the Company’s business. If any portion of this Agreement
shall be adjudicated to be invalid or unenforceable, it shall be deemed to be
amended to delete such portion. Employee’s rights and obligations hereunder
shall be in addition to Employee’s obligations towards the Company pursuant to
applicable law or in equity. Employee expressly consents to the exclusive
personal jurisdiction and venue of Tel Aviv courts for any lawsuit arising from
or relating to this Agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
written first above.

 

BITSTREAM ISRAEL LTD.     Pinhas Romik By:  

/s/ Amos Kaminski

   

/s/ Pinhas Romik

Name:  

Amos Kaminski

    Date:  

 

Title:  

Director

      Date:  

 

     

 

–11–